UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7570



KEENAN M. WILLIAMS,

                                            Plaintiff - Appellant,

          versus


JAMES FARRIOR, personally and in his official
capacity; FREDY WHEELER, personally and in his
official capacity; DARYL HOOKS, personally and
in his official capacity; JEFF GEORGE,
personally and in his official capacity;
CHRISTINA BARGLOFF, personally and in her
official capacity; J. NORWOOD, personally and
in his official capacity; JOSEPH BROOKS,
personally and in his official capacity,
BUREAU OF PRISONS,

                                           Defendants - Appellees,


          and


FEDERAL CORRECTIONAL INSTITUTION - PETERSBURG;
FEDERAL BUREAU OF PRISONS,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-519-1)


Submitted:   January 28, 2005          Decided:     February 24, 2005
Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keenan M. Williams, Appellant Pro Se. Dennis Carl Barghaan, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Keenan M. Williams appeals the district court’s order

granting summary judgment to Defendants in Williams’ action under

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.   388   (1971).      We   have   reviewed   the   record   and   find   no

reversible error.       Accordingly, we affirm on the reasoning of the

district court. See Williams v. Farrior, No. CA-03-519-1 (E.D. Va.

Sept. 20, 2004).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      - 3 -